Citation Nr: 1828451	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  09-49 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for bilateral temporomandibular dysfunction, initially rated as 10 percent disabling.

2.   Entitlement to an increased disability evaluation for bilateral pes planus, initially rated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for bilateral pes planus, rated as
30 percent disabling from April 16, 2010.

4.  Entitlement to an increased disability evaluation for nephrolithiasis, status post removal of kidney stones, initially rated as noncompensable.

5.  Entitlement to an increased disability evaluation for nephrolithiasis, status post removal of kidney stones, rated as 30 percent from April 16, 2010.  

6.  Entitlement to an increased disability evaluation for right ear hearing loss, initially rated as noncompensable.

7.  Entitlement to an increased disability evaluation for a left varicocele, initially rated as noncompensable.  

8.  Entitlement to service connection for a right ankle disorder.

9.  Entitlement to service connection for a left ankle disorder.

10.  Entitlement to service connection for a dental disability for compensation purposes.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1984 to November 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of September 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The September 2008 rating decision granted service connection and a noncompensable rating for bilateral temporomandibular dysfunction, effective December 1, 2007; granted service connection and a noncompensable rating for bilateral pes planus, effective December 1, 2007; granted service connection and a noncompensable rating for nephrolithiasis, status post removal of kidney stones, effective December 1, 2007; and granted service connection and a noncompensable rating for a left varicocele.  The RO also denied service connection for a right ankle disorder, a left ankle disorder, and for a dental disorder for compensation purposes.

The October 2008 RO decision granted service connection and a noncompensable rating for right ear hearing loss, effective December 1, 2007.  

A March 2015 rating decision granted an increased, 30 percent disability rating for the Veteran's service-connected bilateral pes planus to 30 percent, effective April 16, 2010, as well as granted an increased, 30 percent disability rating for the Veteran's service-connected nephrolithiasis, status post removal of kidney stones, also effective April 16, 2010.  

The Veteran's claims were previously before the Board in February 2012, wherein the Board granted an increased, 10 percent disability rating for bilateral pes planus was granted for the rating period prior to April 16, 2010, as well as granted an increased disability rating for temporomandibular dysfunction, effective December 1, 2007.  The Veteran's claims for increased disability ratings for bilateral pes planus, nephrolithiasis, temporomandibular dysfunction, right ear hearing loss, and left varicocele, as well as the Veteran's claims of entitlement to service connection for right and left ankle disorders and a dental disorder for compensation purposes, were remanded for additional development and due process considerations.   A supplemental statement of the case was most recently issued in February 2018.  The case was returned to the Board for appellate consideration.  

In an August 2017 rating decision, the RO effectuated the grant of increased, 10 percent disability ratings for bilateral pes planus and temporomandibular dysfunction, as discussed.  Nonetheless, as the Veteran has not been granted the maximum benefits allowed for any of the service-connected disabilities on appeal, the claims for increased disability ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A claim of service connection for a dental disability is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2017).  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for the purpose of compensation.  The claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment was referred to the RO in the August 2017 Board decision and remand, and is again referred to the RO for additional referral to the appropriate VAMC.  See 38 C.F.R. § 17.161 (2017).  

The issue of entitlement to an increased disability rating for temporomandibular dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to April 16, 2010, the Veteran's bilateral pes planus is moderate and productive of pain.

2.  For the rating period since April 16, 2010, the Veteran's bilateral pes planus is manifested by symptomatology more nearly approximating severe bilateral pes planus, but not pronounced bilateral pes planus.

3.  For the rating period prior to April 16, 2010, the Veteran's nephrolithiasis is not manifested by an occasional attack of colic without infection and without requiring catheter drainage

4.  For the rating period since April 16, 2010, the Veteran's nephrolithiasis requires diet therapy and periodic invasive procedures.

5.  The Veteran has level I hearing acuity in his right ear, and since his left ear is not service connected, it is presumed he also has level I hearing acuity in that ear.

6.  The Veteran's left varicocele is productive of pain and tenderness, without atrophy or removal of the testes, voiding dysfunction, renal dysfunction, or urinary tract infection.

7.  Right ankle strain is attributable to service.

8.  Left ankle strain is attributable to service.

9.  The Veteran does not have a dental disability for which compensation can be authorized.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent rating for bilateral pes planus for the prior to April 16, 2010 have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).  

2.  The criteria for a disability rating in excess of 30 percent rating for bilateral pes planus for the period since April 16, 2010 have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).  

3.  The criteria for a compensable disability rating for nephrolithiasis have not been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code 7508 (2017).

4.  The criteria for a rating in excess of 30 percent for nephrolithiasis for the period since April 16, 2010 have not been met.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code 7508 (2017).

5.  The requirements for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.85-4.87, Diagnostic Code 6100 (2017).

6.  The criteria for an initial compensable evaluation for service-connected left varicocele have not been met. 38 U.S.C. §§ 1155 , 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7523 (2017).

7.  The criteria for service connection for right ankle strain have been met.  38 U.S.C. §§ 1101, 1110,  5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  The criteria for service connection for left ankle strain have been met.  38 U.S.C. §§ 1101, 1110,  5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  The criteria for establishing service connection for a dental disability for compensation purposes have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claims of entitlement to service connection, as well as the downstream claims of entitlement to increased disability ratings; the letters also explained the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was also afforded VA examinations responsive to his claims for increased disability ratings.  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board notes that the most recent examinations complied with the factors outlined in 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent feasible.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted for the rating period on appeal.

Bilateral Pes Planus

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's service-connected bilateral pes planus is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276; a 10 percent disability rating is assigned for the rating period prior to April 16, 2010 and a 30 percent disability rating is assigned for the rating period since April 16, 2010.  Under Diagnostic Code 5276, a 10 percent rating is assigned for bilateral moderate flat foot with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 30 percent rating for bilateral flat foot requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indications of swelling on use, and characteristic callosities.  A 50 percent rating for bilateral flat foot requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a , Diagnostic Code 5276. 

After a review of the lay and medical evidence, the Board finds that the Veteran's service-connected bilateral pes planus most closely approximates the criteria for a 10 percent disability rating for the rating period prior to April 16, 2010.  The Board finds that the Veteran's bilateral pes planus is moderate for each foot.  At the May 2008 VA examination, he reported experiencing pain and tenderness of the arches; following the evaluation, the VA examiner described the Veteran's pain as mild.  X-rays showed bilateral pes planus but were otherwise negative. 

Likewise, the Board finds that the Veteran's service-connected bilateral pes planus most closely approximates the criteria for a 30 percent disability rating for the rating period since April 16, 2010.  At the April 2010 VA examination, the Veteran reported experiencing pain, stiffness, weakness, and fatiguability; the Veteran had abnormal weight-bearing manifested by callosities, painful manipulation of the feet, and mild pronation.  At the November 2017 VA examination, the Veteran complained of pain that was a 7 out of 10 on standing, and increased to 9 out of 10 during a flare-up, including prolonged walking or standing, running, or jumping.  He had pain on use and manipulation of the feet.  There was no swelling or callosities and the Veteran reported that he used arch supports for relief.  There was decreased longitudinal arch height, but there was no inward bowing, inward displacement, or spasm of the Achilles tendon, deformity (other than pes planus), pronation, or weight-bearing over or medial to the great toe.  The Veteran does not use assistive devices as a normal mode of locomotion. 

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  The VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, lack of endurance, swelling, heat and redness, or locking; there was no weakness or fatigability beyond which was reflected in the examination reports. See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the 10 percent disability rating assigned for bilateral pes planus for the rating period prior to April 16, 2010 or for a rating in excess of the 30 percent disability rating assigned for the rating period since April 16, 2010.

The Board notes that Diagnostic Code 5284, governing foot injuries - other, or any other foot Diagnostic Code is not applicable in the present case because the Veteran's service-connected condition, pes planus, is one of the foot condition specifically listed in 38 C.F.R. § 4.71a, and that to rate his pes planus under DC 5284 or any other foot DC would constitute an impermissible rating by analogy. Copeland v. McDonald,  27 Vet.App. 333, 338 (2015).

Right Ear Hearing Loss

The Veteran's right ear hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, which is used to evaluate the Veteran's bilateral hearing loss disability, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), it states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Id. 

The Veteran asserts that a compensable evaluation is warranted for his service-connected right ear hearing loss disability.  

The Board notes that the Veteran is only service-connected for right ear hearing loss. Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if the sole service-connected ear is disabled to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385, then the impairment in both ears will be considered in rating the disability.  38 C.F.R. § 3.383.  In this case, the left ear does not qualify as a disability under 38 C.F.R. § 3.385.  Thus, the nonservice-connected left ear is assigned a Level I rating for the entire appeal period.

The Veteran's right ear hearing loss was evaluated during a VA examination in May 2008.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
15
25
55
65
Left Ear:
10
15
10
20

The pure tone average was 40 on the right and 14 on the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 in the left ear.  

The Veteran was afforded another VA examination in April 2010.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
20
20
60
70
Left Ear:
20
25
20
20

The pure tone average was 43 on the right and 23 on the left.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

At the most recent, November 2017 VA examination.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
10
10
70
70
Left Ear:
10
10
10
10

The pure tone average was 40 on the right and 10 on the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 in the left ear.  

Table I reveals that the test results from this evaluation entitle the Veteran to a numeric designation of I in the right ear.  When this value is considered with the left ear's numeric designation of I, Table VII shows that a noncompensable disability rating should be applied.

The Board has also considered whether a compensable evaluation is warranted under 38 C.F.R. § 4.86.  However, the May 2008, April 2010, and November 2017 evaluations did not document that the Veteran's pure tone threshold at each of the four specified frequencies was 55 decibels or more.  In addition, the examiners did not determine the Veteran had a pure tone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in the right or left ear.  Thus, there is no basis for awarding a higher rating based on these evaluations.

The Board does not doubt the sincerity of the Veteran's assertions regarding his right ear hearing loss.  However, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

While the Veteran has complained that his right ear hearing has decreased, he has not set forth any allegation that his hearing examinations are deficient in determining his right ear hearing loss disability.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, the VA examiners elicited information from the Veteran concerning the functional effects of his disability.  Martinak¸ 21 Vet. App. at 455-56.  

After reviewing the evidence of record from this period, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his right ear hearing loss disability.  In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Nephrolithiasis

The Veteran's service-connected nephrolithiasis is rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7508.  A noncompensable disability rating is assigned for the rating period prior to April 16, 2010 and a 30 percent disability rating is assigned for the rating period since April 16, 2010.  

Under Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following:  diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year; in which case a 30 percent evaluation will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  Otherwise, nephrolithiasis is rated as hydronephrosis.  Id. 

Hydronephrosis is rated as 10 percent rating disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  A rating in excess of 30 percent is not available under Diagnostic Codes 7508 or 7509.  Where hydronephrosis is severe, it is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

After a review of the lay and medical evidence, the Board finds that the Veteran's service-connected nephrolithiasis most closely approximates the criteria for a noncompensable disability rating for the rating period prior to April 16, 2010.  The Board finds that the Veteran's nephrolithiasis there was no recurrent renal colic during the period under consideration, nor has the Veteran contended such.  Indeed, the objective evidence does not reveal recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year.  There is also no evidence of stones or blood in urine during the period on appeal.  As such, the evidence does not warrant a compensable evaluation for nephrolithiasis under Diagnostic Code 7508 or 7509 for the rating period prior to April 16, 2010.  

Likewise, the Board finds that the Veteran's service-connected nephrolithiasis most closely approximates the criteria for a 30 percent disability rating for the rating period since April 16, 2010.  At the April 2010 VA examination, the Veteran reported experiencing recurrent renal colic and calcifications of the left scrotum.  The Veteran also reported experiencing hematuria and weak stream, without urinary leakage, urinary tract infection, obstructed voiding, or hydronephrosis.  At the November 2017 VA examination, the Veteran reported a history of kidney calculi treated with diet therapy and involving treatment with an invasive or non-invasive procedure once per year.  The Veteran denied experiencing renal dysfunction, kidney infection, or voiding dysfunction.  Laboratory tests showed normal urinalysis and granular casts.  

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period.  However, there is no basis for a higher rating under any other potentially applicable diagnostic code.  As discussed, there was no evidence of voiding dysfunction or renal dysfunction under 38 C.F.R. § 4.115a.  As such, the Board does not find that the evidence supports a higher schedular rating for nephrolithiasis.

Left Varicocele

The Veteran has been assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted genitourinary disorder is the service-connected disorder, and it is rated as if the residual condition is complete atrophy of the testis under Diagnostic Code 7523.

Diagnostic Code 7523 provides a noncompensable rating for complete atrophy of one testis and a 20 percent rating for complete atrophy of both testes.  Both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115b.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31  (2015).

The Board finds that the claim must be denied.  There is no evidence to show that the Veteran has complete atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  

The Board has considered whether a compensable rating is warranted under any other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board finds that there is no evidence that the Veteran has complete removal of both testes, as required for a 20 percent disability rating under Diagnostic Code 7524.  The more recent December 2017 VA examination report reflects that the Veteran reported experiencing pain and tenderness due to his left varicocele, and that he took medication for treatment, but physical examination and a review of the Veteran's treatment history indicates that the Veteran does not experience voiding dysfunction, renal dysfunction, or erectile dysfunction due to his service-connected left varicocele; there was also no evidence of retrograde ejaculation, epididymitis, or prostatitis.  His penis and testes were normal and a urinalysis was negative.  As such, there is no basis to evaluate the Veteran's disability under the provisions for urinary frequency, or voiding dysfunction under 38 C.F.R. § 4.115a.  In addition, there is no evidence to show that the Veteran's disability is productive of renal dysfunction.  38 C.F.R. § 4.115a.  Finally, there is no evidence to show that the Veteran's left varicocele caused erectile dysfunction or deformity of the penis with loss of erectile power.  Therefore, evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522 is not warranted. 

The Board recognizes that the Veteran continues to experience pain of the left testicle.  However, as indicated, disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  There is no provision in the schedule of ratings that awards compensation based solely on pain.  No functional loss has been attributed to his testicular pain. 

As such, the Board finds that the Veteran is not entitled to a compensable disability rating for service-connected left varicocele.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 are not applicable.

Nevertheless, the Veteran contends that his currently diagnosed right and left ankle knee disabilities are related to injuries he sustained during his military service.

The Board finds that the evidence of record demonstrates service connection for right and left ankle strains is warranted.   The Board acknowledges that the VA examiners have found that it was less likely than not that the Veteran has right and left ankle disorders related to his service.  However, the Board notes that the May 2008 and November 2017 VA examiners did not address the Veteran's continued complaints and treatment for right and left ankle pain.  The May 2008 VA examiner's reliance on normal range of motion and normal findings up x-rays is insufficient to conclude that the Veteran did not have right and left ankle disorders that were incurred during service, particularly in light of the VA examiner's finding that the Veteran had a history of bilateral ankle sprains and experienced functional loss of the ankles due to pain.  Moreover, the November 2017 VA examiner's findings that the Veteran did not have a specific right or left ankle disorder that was incurred in or caused by an in-service injury, event or illness is inconsistent with the VA examiner's finding that the Veteran had a history of recurrent bilateral ankle sprains and that the Veteran experienced pain, loss of range of motion, tenderness, and instability of the ankles upon examination.  

To this point, the Board notes that the Veteran has consistently complained of right and left ankle pain since his discharge from service in 2007 and that a March 2009 VA treatment record indicates that the Veteran had been diagnosed with osteoarthritis of the ankles.  The Board finds the Veteran's report of treatment in the years since service credible.  The Veteran is competent to report continuity of symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  In addition, the Veteran's treatment records confirm a history of treatment for his back, knees, and ankles, as well as a diagnosis of osteoarthritis involving multiple joints, without a history of an intercurrent disease or injury.  The Board observes that osteoarthritis is a systemic process, potentially involving multiple joints.  Thus, it is reasonable to find that the same in-service injuries to the Veteran's right and left knees caused the Veteran's right and left ankle disorders; the Board observes that the May 2008 VA examination report reflects that the Veteran attributed his knee and ankle injuries to training, as well as recreational activities during service, and that the Veteran's osteoarthritis of the right and left knees is service-connected.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's right and left ankle strains are related to his service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for right and left ankle strains is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Dental Disability for Compensation Purposes

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161; Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of 'loss of substance of body of maxilla and mandible' which can be assigned ratings anywhere from 0 to 100 % for compensation purposes").

The Board acknowledges that the Veteran had multiple head and facial injuries related to trauma due to sports and a motor vehicle accident during service.  The Veteran reported that he underwent root canals and extractions as a result of these injuries.  

A May 2008 VA examination report indicates that the Veteran had missing teeth, a history of root canals on teeth #7 and #8 , but that the Veteran did not have loss of motion or functional impairment other than just the physical damage to the teeth.

The April 2010 VA examination report indicates that there is no functional impairment due to loss of motion of the temporomandibular joint and that masticatory functional loss could not be accessed.  Missing teeth were listed as: 3, 4, 5, 13, 14, 16, 18, 19, 21, 29, 30, and 32.  Dentures were fabricated to replace the masticatory surfaces and there was no limitation of inter-incisal range of motion.  The VA examiner also noted that the Veteran has nominal ridge loss due to prior extractions.  

The November 2017 VA examiner noted that the Veteran's head and facial trauma in service could more than likely damage ligaments in the temporomandibular joint.  The Board notes that the Veteran is service connected for his temporomandibular joint disorder.  

As previously discussed, service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis, which is not shown here.  38 C.F.R. § 4.150, Diagnostic Code 9913.  The Veteran does not have any other dental condition for which service connection for compensation purposes can be awarded.

In so finding, the Board makes no determination with respect to whether the Veteran may be entitled to service connection for dental conditions for outpatient treatment purposes, which, as indicated above, is not subject of the current appeal.

Accordingly, as the Veteran does not have loss of the substance of the body of the maxilla or the mandible, service connection for compensation purposes must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes planus is denied.

Entitlement to a disability evaluation in excess of 30 percent for bilateral pes planus for the rating period prior to April 16, 2010 is denied.

Entitlement to an initial compensable disability evaluation for right ear hearing loss is denied.

Entitlement to an initial compensable disability evaluation for nephrolithiasis is denied.

Entitlement to a disability evaluation in excess of 30 percent for nephrolithiasis for the rating period prior to April 16, 2010 is denied.

Entitlement to an initial compensable disability evaluation for left varicocele is denied.

Entitlement to service connection for a right ankle disorder is granted.

Entitlement to service connection for a left ankle disorder is granted.

Entitlement to service connection for a dental disability for compensation purposes is denied.


REMAND

Based on a review of the documents in the Veteran's claims file, it appears that the RO did not consider the most recent evidence of record pertaining to the claim of entitlement to an increased disability rating for the service-connected temporomandibular dysfunction.  Additional evidence, including VA medical records dated February 2014 through October 2017 and a December 2017 VA examination report have been associated with the Veteran's claims file.  However, the most recent supplemental statement of the case, issued in February 2018, did not consider the additional evidence, as it pertains to the Veteran's claim of entitlement to an increase disability rating for service-connected temporomandibular dysfunction.   A review of the electronic claims folder does not show that that the Veteran waived consideration of that evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).  

As a result, the RO must consider all evidence pertaining to the appellant's claim on appeal in the first instance.   Therefore, the claim of entitlement to an increased disability rating for the service-connected temporomandibular dysfunction must be remanded for this procedural step to be completed.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).

Accordingly, the case is REMANDED for the following action:

After completing any additional notification or development deemed necessary, the RO should also readjudicate the Veteran's claim for an increased disability evaluation for temporomandibular dysfunction.   

The RO must consider all of the evidence received since the issuance of the March 2015 supplemental statement of the case.  The RO should also undertake any additional development deemed warranted in consideration of all evidence of record.  

If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


